Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:                Justices:
                                                              Bridget M. McCormack         Stephen J. Markman
                                                                                           Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                           Richard H. Bernstein
                                                              David F. Viviano             Elizabeth T. Clement
                                                                                           Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                 Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                   Kathryn L. Loomis



                                               PEOPLE v MEAD

            Docket No. 156376.         Argued on application for leave to appeal October 24, 2018.
      Decided April 22, 2019.

               Larry G. Mead was convicted following a jury trial in the Jackson Circuit Court, Thomas
      D. Wilson, J., of possession of methamphetamine, MCL 333.7403(2)(b)(i), as a fourth-offense
      habitual offender, MCL 769.12. Defendant was a passenger in a vehicle that had been pulled
      over by a police officer for an expired license plate. As the officer asked the driver for her
      license and registration, the officer observed defendant clutching a black backpack on his lap
      while sitting in the passenger seat. The officer asked the driver to step outside the car, and they
      were outside defendant’s earshot when the officer asked her how she knew defendant. The
      driver answered that she and defendant had just met; they were traveling in the same direction,
      and she had agreed to drop him off on her way. The officer obtained the driver’s consent to
      search her person and the vehicle. The officer returned to the car and asked defendant to exit the
      vehicle. Defendant left his backpack on the passenger floorboard before stepping outside. The
      officer asked defendant how he knew the driver, and defendant confirmed that they had just met
      and that she had offered to give him a ride. Defendant gave the officer permission to frisk him
      for narcotics and weapons. The officer then asked defendant to step away from the vehicle, and
      the officer searched the passenger side of the vehicle, including defendant’s backpack, which
      contained a digital scale, 5 prescription pills, 9.8 grams of marijuana, and 4.03 grams of
      methamphetamine. Defendant acknowledged that the backpack was his, and he was arrested. At
      the preliminary hearing, the officer testified that the driver did not give explicit consent to search
      the backpack (only the vehicle) and that he did not separately seek defendant’s consent to search
      the backpack. The officer also testified that he believed (but did not confirm) that the backpack
      belonged to defendant because defendant was hugging it in his lap. Defendant was bound over
      for trial. In the circuit court, defendant moved to suppress the evidence of methamphetamine in
      his backpack as the fruit of an illegal search. The court denied the motion, citing People v
      LaBelle, 478 Mich. 891 (2007). Defendant was convicted and sentenced to serve 2 to 10 years in
      prison. Defendant appealed in the Court of Appeals. A unanimous panel of the Court of
      Appeals affirmed in an unpublished per curiam opinion issued on September 13, 2016 (Docket
      No. 327881), concluding that because the LaBelle order held that the defendant in LaBelle lacked
      standing to contest the search of a backpack after the driver consented to the search, the trial
      court properly denied defendant’s motion to suppress the evidence. Defendant sought leave to
      appeal in the Supreme Court, and the Supreme Court, in lieu of granting leave to appeal, vacated
      the Court of Appeals decision and remanded to that Court with directions to consider whether the
LaBelle order was distinguishable, whether the record demonstrated that the police officer
reasonably believed that the driver had common authority over the backpack in order for the
driver’s consent to justify the search under Illinois v Rodriguez, 497 U.S. 177 (1990), and whether
there were any other grounds upon which the search might be justified. 500 Mich. 967 (2017).
On remand, the Court of Appeals again affirmed defendant’s conviction and sentence, holding
that the case could not be distinguished from LaBelle, that Rodriguez’s common-authority
framework did not apply to third-party consent searches of containers in automobiles in
Michigan, and that no other grounds justified the search. 320 Mich. App. 613 (2017). Defendant
again sought leave to appeal in the Supreme Court, and the Supreme Court ordered oral
argument on the application and directed supplemental briefing.

        In a unanimous opinion by Chief Justice MCCORMACK, in lieu of granting leave to
appeal, the Supreme Court held:

        A passenger’s personal property is not subsumed by the vehicle that carries it for Fourth
Amendment purposes. Accordingly, People v LaBelle, 478 Mich. 891 (2007), was overruled; in
its place, the following standard applies: a person may challenge an alleged Fourth Amendment
violation if that person can show under the totality of the circumstances that he or she had a
legitimate expectation of privacy in the area searched and that his or her expectation of privacy
was one that society is prepared to recognize as reasonable.

        1. The Fourth Amendment of both the United States and Michigan Constitutions protects
against unreasonable searches and seizures. To invoke the Fourth Amendment’s protections, a
defendant must first establish that he or she had a legitimate expectation of privacy in the area
searched. Moreover, the expectation of privacy must be one that society is prepared to recognize
as reasonable. Courts must consider the totality of the circumstances in determining whether a
defendant had a legitimate expectation of privacy in the area searched. In the usual case, a
passenger will not have a legitimate expectation of privacy in someone else’s car. However, a
person may challenge an alleged Fourth Amendment violation if that person can show under the
totality of the circumstances that he or she had a legitimate expectation of privacy in the area
searched and that his or her expectation of privacy was one that society is prepared to recognize
as reasonable. Accordingly, LaBelle’s holding—that “[b]ecause the stop of the vehicle was
legal, the defendant, a passenger, lacked standing to challenge the subsequent search of the
vehicle”—was overruled. In this case, defendant had a legitimate expectation of privacy in his
backpack. Defendant asserted a clear possessory interest in his backpack by clutching it in his
lap, and the officer believed that the backpack belonged to defendant because of the way
defendant was holding it. Therefore, although defendant had no (and claimed no) legitimate
expectation of privacy in the interior of the driver’s vehicle, he had a legitimate expectation of
privacy in his backpack that society is willing to recognize as reasonable. Defendant was
allowed to challenge the search of his backpack on Fourth Amendment grounds.

        2. The Fourth Amendment proscribes only unreasonable searches. And searches based
on consent are often reasonable. Unless a defendant can identify a flaw in the grant of consent
that renders the search unreasonable, consensual searches are wholly valid. There are three ways
a court may find that a consent search was unreasonable: consent was not voluntary, the consent-
giver lacked authority, or the scope of the search exceeded the consent. It is the prosecution’s
burden to prove that consent was freely and voluntarily given. Finally, a search is not valid if
police obtained permission to search from a third party who lacked the actual or apparent
authority to give consent. In this case, the driver’s consent to search the car was voluntary.
However, an objectively reasonable police officer would not have believed that the driver had
actual or apparent authority over defendant’s backpack. The officer testified that he believed the
backpack belonged to defendant, and no evidence suggested that the driver had mutual use of the
backpack. A backpack is used to transport personal items, which suggests individual ownership
rather than common ownership. Moreover, the officer knew at the time of the search that the
driver and defendant had just met earlier that night and that the driver was simply giving
defendant a ride. Given that brief relationship, a reasonable officer could not conclude that the
driver had mutual use of defendant’s backpack. And because the driver lacked apparent
authority to consent to the search of the backpack, the scope of her consent was irrelevant.
Accordingly, the search of the backpack was not based on valid consent and was per se
unreasonable. No other exception to the warrant requirement applied. Therefore, the warrantless
search of defendant’s backpack violated his Fourth Amendment rights.

       Court of Appeals opinion reversed, trial court order denying defendant’s motion to
suppress vacated, and case remanded to the trial court for further proceedings.

       Justice CAVANAGH did not participate in the disposition of this case because the Court
considered it before she assumed office.




                                    ©2019 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan




OPINION
                                                 Chief Justice:                  Justices:
                                                   Bridget M. McCormack          Stephen J. Markman
                                                                                 Brian K. Zahra
                                                 Chief Justice Pro Tem:          Richard H. Bernstein
                                                   David F. Viviano              Elizabeth T. Clement
                                                                                 Megan K. Cavanagh


                                                                  FILED April 22, 2019



                            STATE OF MICHIGAN

                                     SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

  v                                                               No. 156376

  LARRY GERALD MEAD,

               Defendant-Appellant.


 BEFORE THE ENTIRE BENCH (except CAVANAGH, J.)

 MCCORMACK, C.J.
       The defendant was a passenger in a car when the police pulled it over, ordered him

 out, and searched his backpack.       He thinks that search was unconstitutional.           A

 straightforward application of well-settled Fourth Amendment jurisprudence—

 complicated only by a peremptory order of this court, People v LaBelle, 478 Mich. 891

 (2007)—says he’s right.

       We overrule LaBelle, conclude that the defendant had a legitimate expectation of

 privacy in his backpack, and hold that the warrantless search of the defendant’s backpack
was unreasonable because the driver lacked apparent common authority to consent to the

search. And we therefore reverse the opinion of the Court of Appeals, vacate the trial court

order denying the defendant’s motion to suppress, and remand the case to the Jackson

Circuit Court for further proceedings not inconsistent with this opinion.

                      I. FACTS AND PROCEDURAL HISTORY

       In May 2014, Jackson Police Officer Richard Burkart pulled over Rachel Taylor for

driving with an expired plate. As he approached the car to ask for Taylor’s license and

registration, Burkart observed the defendant, Larry Gerald Mead, in the passenger seat,

clutching a black backpack on his lap.

       Burkart asked for identification from both and determined through a database search

that neither had an outstanding warrant. Although Taylor had admitted that she did not

have a valid driver’s license, Burkart decided that he would not arrest her but would try to

get her permission to search the car. Burkart asked Taylor to step out of the car, out of the

defendant’s earshot. (Burkart later testified that he “typically” pulls the driver aside to

obtain consent because “that way you can get an answer from them that’s not influenced

by the other people that may be in [the] car.”) After a brief conversation, Burkart learned

that Taylor had just met the defendant—they were traveling the same direction, and she

had agreed to drop the defendant off on her way. Burkart obtained Taylor’s consent to

search her person and the vehicle.

       Once Burkart had obtained Taylor’s consent to search, he returned to the car and

asked the defendant to get out. The defendant left his backpack on the passenger floorboard




                                             2
before stepping outside.1 He permitted Burkart to frisk him for narcotics and weapons.

Burkart also asked the defendant how he knew Taylor. The defendant confirmed that they

had met that night at a mutual friend’s home and that Taylor had let him hitch a ride.

          Burkart requested that the defendant step away from the vehicle, and Burkart then

began to search the passenger side. He opened the defendant’s backpack and inside found

a digital scale, 5 prescription pills, 9.8 grams of marijuana, and 4.03 grams of

methamphetamine. The defendant acknowledged the backpack was his and was arrested.

He was charged as a fourth-offense habitual offender, MCL 769.12, with possession of

methamphetamine, MCL 333.7403(2)(b)(i).

          Officer Burkart testified at the defendant’s preliminary examination that Taylor did

not give explicit consent to search the backpack (only the vehicle) and that he did not

separately seek the defendant’s consent to search the backpack. Burkart also testified that

he believed (but did not confirm) that the backpack belonged to defendant because he was

hugging it in his lap.

          The defendant was bound over for trial. In the circuit court, he moved to suppress

the evidence of methamphetamine in his backpack as the fruit of an illegal search. The

trial court denied his motion, citing this Court’s peremptory order in People v LaBelle, 478
Mich. 891. The defendant was convicted by a jury and sentenced to serve 2 to 10 years in

prison.

          The defendant appealed. A unanimous panel of the Court of Appeals affirmed,

holding that the trial court properly denied defendant’s motion to suppress the evidence

1
 The defendant claimed that Burkart ordered him to leave the backpack in the car. Burkart
did not recall doing so.


                                               3
because our LaBelle order held that the defendant lacked standing to contest the search of

the backpack after the driver consented to the search of the car.         People v Mead,

unpublished per curiam opinion of the Court of Appeals, issued September 13, 2016

(Docket No. 327881). The defendant sought leave to appeal in this Court. In lieu of

granting leave to appeal, we vacated the Court of Appeals decision and remanded to that

Court with directions to consider: “(1) whether this Court’s peremptory order in People v

LaBelle, 478 Mich. 891 (2007), is distinguishable; (2) whether the record demonstrates that

the police officer reasonably believed that the driver had common authority over the

backpack in order for the driver’s consent to justify the search, see Illinois v Rodriguez,

497 U.S. 177, 181, 183-189; 110 S. Ct. 2793; 111 L. Ed. 2d 148 (1990); and (3) whether there

are any other grounds upon which the search may be justified.” People v Mead, 500 Mich.
967, 967 (2017).

      On remand, the Court of Appeals again affirmed the defendant’s conviction and

sentence, holding that the defendant’s case could not be distinguished from LaBelle, that

Rodriguez’s common-authority framework does not apply to third-party consent searches

of containers in automobiles in Michigan, and that no other grounds justified the search.

People v Mead (On Remand), 320 Mich. App. 613, 617, 621, 627; 908 NW2d 555 (2017).

Defendant again sought leave to appeal in this Court. We ordered oral argument on the

application and directed supplemental briefing on these issues:

      (1) whether Illinois v Rodriguez, 497 U.S. 177, 181, 183-189; 110 S. Ct. 2793;
      111 L. Ed. 2d 148 (1990), should control the resolution of the question whether
      the police officer had lawful consent to search the backpack found in the
      vehicle; (2) whether the record demonstrates that the officer reasonably
      believed that the driver had common authority over the backpack in order for
      the driver’s consent to justify the search; and (3) whether there are any other


                                            4
       grounds upon which the search may be justified or the evidence may be
       deemed admissible. [People v Mead, 501 Mich. 1029, 1030 (2018).]

                                      II. ANALYSIS

       To resolve this case, we must determine whether the challenged search infringed an

interest the Fourth Amendment was designed to protect, and if so, whether the search

complied with the Fourth Amendment. But we cannot address those questions without

first ironing out a wrinkle in our jurisprudence—our peremptory order in People v LaBelle.

In LaBelle, we held that passengers categorically lack “standing” to challenge a search of

the vehicle in which they were traveling. We also held that the search of LaBelle’s (the

passenger’s) backpack was valid because the officer had authority to search the passenger

compartment (based on either the driver’s consent or, in the alternative, as a search incident

to arrest) and “[a]uthority to search the entire passenger compartment of the vehicle

includes any unlocked containers located therein, including the backpack in this case.”

LaBelle, 478 Mich. at 892. In so holding, LaBelle announced two black-and-white rules in

an area of the law full of shades of gray. The Fourth Amendment demands nothing more

or less than reasonableness. And reasonableness does not lend itself to bright-line rules.

                                    A. “STANDING”

       The Fourth Amendment of the United States Constitution—like Article 1, § 11 of

the 1963 Michigan Constitution, whose protections have been construed as coextensive

with its federal counterpart, see People v Slaughter, 489 Mich. 302, 311; 803 NW2d 171

(2011)—protects against unreasonable searches and seizures.          To invoke the Fourth

Amendment’s protections, a defendant must first establish that he had a legitimate




                                              5
expectation of privacy in the area searched.2 Rakas v Illinois, 439 U.S. 128, 148-149; 99 S

Ct 421; 58 L. Ed. 2d 387 (1978); People v Smith, 420 Mich. 1, 17-18; 360 NW2d 841 (1984)

(adopting the Rakas “legitimate expectation of privacy” test). Moreover, the expectation

of privacy must be one that society is prepared to recognize as reasonable. Smith, 420
Mich. at 28. Courts must consider the totality of the circumstances in determining whether

a defendant had a legitimate expectation of privacy in the area searched. Id.

       In the usual case, a passenger will not have a legitimate expectation of privacy in

someone else’s car. As Rakas explained, “a passenger qua passenger simply would not

normally have a legitimate expectation of privacy” in areas like the glove compartment or

trunk. Rakas, 439 U.S. at 148-149. But “Rakas did not hold that passengers cannot have an

expectation of privacy in automobiles.” Byrd v United States, 584 US ___, ___; 138 S. Ct.
1518, 1528; 200 L. Ed. 2d 805 (2018) (emphasis added). In short, the usual case is not every

case; normally does not mean never.

2
  Our LaBelle order referred to “standing.” Although use of the term persists in search and
seizure contests, Rakas “dispens[ed] with the rubric of standing” in the Fourth Amendment
context. Rakas, 439 U.S. at 140. Instead, the Court concluded that whether a defendant is
“entitled to contest the legality of a search and seizure . . . belongs more properly under the
heading of substantive Fourth Amendment doctrine than under the heading of
standing . . . .” Id. Thus:

              Analyzed in these terms, the question is whether the challenged search
       or seizure violated the Fourth Amendment rights of a criminal defendant who
       seeks to exclude the evidence obtained during it. That inquiry in turn requires
       a determination of whether the disputed search and seizure has infringed an
       interest of the defendant which the Fourth Amendment was designed to
       protect. [Id.]

Put another way, rather than framing it as a standing issue, the question is whether the
defendant has stated a substantive Fourth Amendment claim on which relief may be
granted.


                                              6
       Thus, we overrule LaBelle’s holding that “[b]ecause the stop of the vehicle was

legal, the defendant, a passenger, lacked standing to challenge the subsequent search of the

vehicle.” LaBelle, 478 Mich. at 892. In its place, we reaffirm that a person—whether she

is a passenger in a vehicle, or a pedestrian, or a homeowner, or a hotel guest—may

challenge an alleged Fourth Amendment violation if she can show under the totality of the

circumstances that she had a legitimate expectation of privacy in the area searched and that

her expectation of privacy was one that society is prepared to recognize as reasonable.

Smith, 420 Mich. at 28.

       Applying that standard here, we conclude that the defendant had a legitimate

expectation of privacy in his backpack. To begin with, this case differs from Rakas in one

important way: the defendant challenges the search of a personal effect—his backpack.

The Fourth Amendment specifically guarantees “[t]he right of the people to be secure in

their persons, houses, papers, and effects . . . .” US Const, Am IV (emphasis added). And

the record establishes that the defendant asserted a clear possessory interest in his backpack

by clutching it in his lap. Burkart saw the defendant with “a black backpack sitting in his

lap that he kind of had his arms around,” and Burkart believed that the backpack belonged

to the defendant because of the way the defendant was holding it. “[O]ne who owns or

lawfully possesses or controls property will in all likelihood have a legitimate expectation

of privacy by virtue of [the] right to exclude.” Rakas, 439 U.S. at 144 n 12; see also Byrd,

584 US at ___; 138 S. Ct. at 1528. And a passenger’s personal property is not subsumed by

the vehicle that carries it for Fourth Amendment purposes. See, e.g., United States v Welch,

4 F3d 761, 764 (CA 9, 1993) (“The shared control of ‘host’ property does not serve to

forfeit the expectation of privacy in containers within that property.”), citing United States


                                              7
v Karo, 468 U.S. 705, 725-727; 104 S. Ct. 3296; 82 L. Ed. 2d 530 (1984) (O’Connor, J.,

concurring). A person can get in a car without leaving his Fourth Amendment rights at the

curb.

        Thus, although the defendant had no (and claimed no) legitimate expectation of

privacy in the interior of Taylor’s vehicle, he had a legitimate expectation of privacy in his

backpack that society is willing to recognize as reasonable. We reverse the Court of

Appeals; the defendant may challenge the search of his backpack on Fourth Amendment

grounds.

                                      B. CONSENT

        Because the search of the defendant’s backpack “infringed an interest of the

defendant which the Fourth Amendment was designed to protect,” Rakas, 439 U.S. at 140,

we must decide whether the search was lawful. The defendant thinks not, but the

prosecution believes that the driver’s consent to search the car authorized the officer to

search the defendant’s backpack. The Fourth Amendment proscribes only unreasonable

searches. And searches based on consent are often reasonable: “it is no doubt reasonable

for the police to conduct a search once they have been permitted to do so.” Florida v

Jimeno, 500 U.S. 248, 250-251; 111 S. Ct. 1801; 114 L. Ed. 2d 297 (1991). Unless a defendant

can identify a flaw in the grant of consent that renders the search unreasonable, consensual

searches are “wholly valid.” Schneckloth v Bustamonte, 412 U.S. 218, 222; 93 S. Ct. 2041;

36 L. Ed. 2d 854 (1973).3

3
  We want to be precise in describing how the occurrence of the search in an automobile
affects the analysis. That the search took place in a car is one fact that may inform whether,
based on the totality of the circumstances, a defendant had a legitimate expectation of


                                              8
       There are three ways a court may find that a consent search was unreasonable:

consent wasn’t voluntary, the consent-giver lacked authority, or the scope of the search

exceeded the consent. It is the prosecution’s burden to prove that consent was “freely and

voluntarily given.” Bumper v North Carolina, 391 U.S. 543, 548; 88 S. Ct. 1788; 20 L. Ed. 2d
797 (1968). Likewise, an otherwise valid consensual search might be unreasonable if the

officers exceeded the scope of that valid consent. Jimeno, 500 U.S. at 250-251; see also 4

LaFave, Search & Seizure (5th ed), § 8.1, p 9 (“[T]he consenting party, either expressly or

by implication, may place conditions upon the consent involving such matters as the time,

duration, physical scope, or purpose of the search being consented to.”). And a search is

not valid if police obtained permission to search from a third party who lacked the actual

or apparent authority to give consent. Rodriguez, 497 U.S. at 181, 183-189.

       Taylor’s consent to search the car was voluntary. Only the latter two issues are in

dispute: whether an objectively reasonable officer would conclude that Taylor had apparent

common authority over the defendant’s backpack, and whether the defendant’s backpack

was within the scope of her consent to search the car.

       An officer must obtain consent to search from someone who has the authority to

give it. Generally, that means either the property’s owner or a third party who shares



privacy in the place searched. The law recognizes that expectations of privacy are
diminished in an automobile when compared, for example, to a home. Byrd, 584 US at
___; 138 S. Ct. at 1526. Once a court has determined that the defendant had a legitimate
expectation of privacy in the place searched, however, there is no “automobile exception”
to the requirements for a consent search. The same law governs consent searches whether
the place to be searched is a person’s pocket, car, or home. Thus we need not “extend”
Rodriguez to the specific context of automobiles; it is already the rule from Rodriguez. See
Rodriguez, 497 U.S. at 188-189.


                                             9
common authority over the property. In Rodriguez, the United States Supreme Court

recognized one more source of consent—a third party with apparent common authority.

The defendant in that case severely assaulted his girlfriend, Gail Fischer. The defendant

and Fischer had lived together in an apartment. But Fischer had moved out almost a month

before the assault, taking her clothing with her but leaving behind some furniture and

household effects. Fischer led the police to the defendant’s apartment, unlocked the door

with her key, and gave the police permission to enter. The police arrested the defendant

after observing drug paraphernalia and containers of cocaine in plain view. Rodriguez, 497
U.S. at 179. The defendant sought to suppress the evidence, arguing that Fischer had no

authority to consent to the police officers’ entry.

       The Court agreed with Rodriguez that the prosecution could not establish that

Fischer had common authority over the premises. But it went on to hold that the search

still could have been reasonable if Fischer appeared to have common authority—if the

officers reasonably believed under the circumstances that Fischer had the authority to

permit them to enter the defendant’s apartment. Rodriguez, drawing on other Fourth

Amendment jurisprudence, announced the following standard:

       As with other factual determinations bearing upon search and seizure,
       determination of consent to enter must “be judged against an objective
       standard: would the facts available to the officer at the moment . . . ‘warrant
       a man of reasonable caution in the belief’ ” that the consenting party had
       authority over the premises? Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868,
       1880, 20 L. Ed. 2d 889 (1968). If not, then warrantless entry without further
       inquiry is unlawful unless authority actually exists. But if so, the search is
       valid. [Rodriguez, 497 U.S. at 188-189.]

Rodriguez is just one more application of the touchstone principle that governs all search

and seizure questions—reasonableness.


                                              10
       On this point, we again break with LaBelle. There, we held that the search of the

backpack was valid because the officer had the authority to search the car (either based on

the driver’s consent or as a search incident to arrest) and “[a]uthority to search the entire

passenger compartment of the vehicle includes any unlocked containers located therein,

including the backpack in this case.” LaBelle, 478 Mich. at 892. We presumably intended

the quoted language to apply only to searches incident to arrest. For one, that was, in fact,

the legal standard for a search incident to arrest when we issued the LaBelle order. New

York v Belton, 453 U.S. 454, 460-461; 101 S. Ct. 2860; 69 L. Ed. 2d 768 (1981) (“[T]he police

may also examine the contents of any containers found within the passenger compartment,

for if the passenger compartment is within reach of the arrestee, so also will containers in

it be within his reach.”), abrogated by Arizona v Gant, 556 U.S. 332 (2009). And we could

not have imposed a bright-line rule like that for consent searches even if we wished—the

consenting party defines the scope of her consent. Jimeno, 500 U.S. at 251; Rodriguez, 497
U.S. at 183-189.

       But our order was not a model of clarity. So it is understandable that the trial court

applied this rule to the consent search here. In any event, our LaBelle holding is now a

dead letter in both contexts: Gant supplanted Belton for searches incident to arrest. And if

we intended to graft the Belton standard onto consent searches, we overrule it. We instead

reaffirm that an officer must obtain consent from someone with the actual or apparent

authority to give it, Rodriguez, 497 U.S. at 188-189, that the scope of any consent search is

defined by the consenting party, and that “[t]he standard for measuring the scope of a

suspect’s consent under the Fourth Amendment is that of ‘objective’ reasonableness . . . .”

Jimeno, 500 U.S. at 251.


                                             11
        With these principles understood, we turn to the search here. An objectively

reasonable police officer would not have believed that Taylor had actual or apparent

authority over defendant’s backpack.       Officer Burkart testified that he believed the

backpack belonged to the defendant. No evidence suggested that Taylor had mutual use

of the backpack. A backpack is used to transport personal items, which suggests individual

ownership rather than common ownership. See Utah v Harding, 282 P3d 31, 38; 2011 UT
78 (2011). Burkart knew at the time of the search that Taylor and the defendant were near

strangers. Taylor told Burkart that she had met the defendant earlier that night and that she

was dropping him off somewhere on her way, and the defendant independently confirmed

that.

        Given this brief relationship, a reasonable officer could not conclude that Taylor

had mutual use of the defendant’s backpack. Taylor was like a rideshare driver who has

only short-term contact with passengers—an objectively reasonable officer would not

believe (absent unusual circumstances) that an Uber driver could consent to the search of

his passenger’s purse, for example. And since Taylor didn’t have the apparent authority to

consent to the search of the backpack, the scope of her consent is irrelevant. By definition,

the scope of a person’s consent cannot exceed her apparent authority to give that consent.

See Rodriguez, 497 U.S. at 188 (cautioning that even when a third party explicitly consents

to the search of a particular place, it is unreasonable to act on that consent if “the

surrounding circumstances could conceivably be such that a reasonable person would

doubt its truth and not act upon it without further inquiry”).

        Because Taylor did not have apparent common authority over the backpack, the

search of the backpack was not based on valid consent and is per se unreasonable unless


                                             12
another exception to the warrant requirement applies. Officer Burkart conceded that he

did not have probable cause to search or reasonable suspicion that the defendant or Taylor

was armed. And we agree with the Court of Appeals that none of the other exceptions to

the warrant requirement has been satisfied. We therefore hold that the warrantless search

of the defendant’s backpack was unreasonable and violated his Fourth Amendment rights.

                                   III. CONCLUSION

       For these reasons, we overrule People v LaBelle, 478 Mich. 891 (2007), and hold

that the search of the defendant’s backpack violated the Fourth Amendment. Therefore,

we reverse the opinion of the Court of Appeals, vacate the trial court order denying the

defendant’s motion to suppress, and remand to the trial court for further proceedings not

inconsistent with this opinion. We do not retain jurisdiction.


                                                        Bridget M. McCormack
                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Elizabeth T. Clement


      CAVANAGH, J., did not participate in the disposition of this case because the Court
considered it before she assumed office.




                                            13